Citation Nr: 0928120	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected left 
leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1994 to 
September 1995.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a January 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Fort Harrison, Montana, which denied service 
connection for a lumbar spine disability without determining 
whether new and material evidence had been submitted to 
reopen the case.

In a December 2007 Board decision, the Board determined that 
new and material evidence had been submitted that was 
sufficient to reopen the Veteran's claim, and remanded the 
claim the claim for further development, to include obtaining 
a new VA examination.  This was accomplished, and in April 
2009, the Appeals Management Center ("AMC") issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the claim.  The claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is once again being REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his low back disability is the 
result of his service-connected left knee disability.  In 
April 2009, he was afforded a VA examination in order to 
determine whether his low back disability was caused by an 
incident of service, was secondary to his left knee disorder, 
or was aggravated or exacerbated by his left knee disorder.  
The examiner concluded, after a complete review of the claims 
folder and examination the Veteran, that it was less likely 
than not that his low back disability was related to his left 
knee disability or any other incident of service.  
Unfortunately, it is unclear from this opinion whether or not 
the examiner considered the possibility that the Veteran's 
low back disorder was aggravated by his left knee condition, 
or whether her opinion was limited to the issue of causation.  

The United States Court of Appeals for Veterans Claims 
("Court") has held that a remand by the Board confers on 
the Veteran, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, as well 
as the fact that the development sought by the Board in this 
case has not been fully completed, another remand is 
necessary.  38 C.F.R. § 19.9 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the VA examiner who prepared the April 
2009 opinion and the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's low back disorder was aggravated 
by his service-connected left knee 
disability.  A complete rationale for any 
opinions expressed, as well as a 
discussion of the medical principles 
involved, should be provided.  If the 
examiner who performed the April 2009 
examination is not available, another VA 
examination should be performed in 
accordance with the instructions given in 
the December 2007 Board remand.

The AMC should ensure that the examination 
report complies with this remand and the 
questions presented in the AMC's 
examination request.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


